Citation Nr: 9922050	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1988 to March 1993.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 1993 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which, in pertinent part, 
granted service connection for post-operative residuals of an 
ulna styloid fracture, open reduction, internal fixation, 
left, and assigned a noncompensable disability evaluation.  
Service connection was also denied for a low back disorder, 
residuals of an eye injury to include refractive error and 
for bilateral hearing loss.  A June 1994 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected left wrist disorder to 10 
percent.  In June 1996, the Board remanded this appeal to the 
RO to contact the veteran and request that he clarify whether 
he continued to disagree with the 10 percent evaluation 
assigned for his service-connected left wrist disorder and to 
afford the veteran a Department of Veterans Affairs 
(hereinafter "VA") ophthalmological examination.  

In a February 1998 decision, the Board granted a 20 percent 
disability evaluation for the veteran's service-connected 
post-operative residuals of an ulna styloid fracture, open 
reduction, internal fixation, left.  The Board denied service 
connection for a low back disorder, residuals of an eye 
injury to include refractive error and for hearing loss of 
the right ear.  The Board remanded the remaining issue on 
appeal to the RO to afford the veteran a VA audiological 
examination.  A January 1999 rating decision, in pertinent 
part, granted service connection for hearing loss of the left 
ear.  A noncompensable disability evaluation was assigned.  
The veteran has been represented throughout this appeal by 
the American Legion.  


FINDING OF FACT

In January 1999, the RO granted service connection for 
hearing loss of the left ear and assigned a noncompensable 
disability evaluation effective March 25, 1993.  


CONCLUSION OF LAW

Service connection for hearing loss of the left ear has been 
granted and no allegation of fact or law remains.  38 
U.S.C.A. § 7104(d)(5) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  A claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him.  Otherwise, that determination becomes 
final.  38 U.S.C.A. § 7105 (b)(1); 38 C.F.R. § 20.302(a).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the claimant, or within the remainder of the 
one-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105; C.F.R. § 20.302(b).  

A notice of disagreement consists of a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201.  

The Board observes that an August 1993 rating decision, in 
pertinent part, denied service connection for hearing loss of 
the left ear.  The veteran's claim was appealed and remanded 
by the Board in February 1998 for further development of the 
record.  A remand by the Board in June 1996, was in reference 
to other issues.  A January 1999 rating decision, subsequent 
to the February 1998 remand, granted service connection for 
hearing loss of the left ear.  A noncompensable disability 
evaluation was assigned effective March 25, 1993.  The letter 
notifying the veteran of the RO's determination was mailed on 
January 28, 1999.  A supplemental statement of the case 
issued on January 28, 1999, solely addressed the issue of 
entitlement to service connection for hearing loss of the 
right ear.  On June 3, 1999, a VA Form 1-646, was received 
which noted only that the veteran's accredited representative 
rested the appeal on the answer to the statement of the case 
and the hearing on appeal (if conducted), and that there was 
no further argument.  In a July 1999 informal hearing 
presentation, the accredited representative specifically 
noted that the veteran had not filed a notice of disagreement 
as to the January 1999 rating decision which granted service 
connection for hearing loss of the left ear with a 
noncompensable disability evaluation.  The accredited 
representative stated that it appeared that the Board, 
therefore, did not have jurisdiction as to such issue.  

The Board notes that in order for the veteran to appeal the 
issue of entitlement to a compensable evaluation for hearing 
loss of the left ear, he would have to file a new notice of 
disagreement.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed.Cir. 1997) (notice of disagreement following the denial 
of a particular claim for service connection cannot be 
construed as a notice of disagreement following the grant of 
service connection for that claim).  The veteran did not 
express disagreement as to the noncompensable disability 
evaluation assigned for his service-connected hearing loss of 
the left ear.  Additionally, the June 1999 VA Form 1-646, 
submitted by the accredited representative, also did not 
express disagreement as to such determination and the July 
1999 informal hearing presentation specifically noted that 
the veteran had not submitted a notice of disagreement.  

The Board observes, therefore, that as the veteran has not 
indicated by a notice of disagreement filed with the RO that 
he is dissatisfied with the noncompensable disability 
evaluation assigned for his service-connected hearing loss of 
the left ear, the Board has no jurisdiction as to such issue.  
Accordingly, as no allegation of fact or law has been raised 
as to such issue, the veteran's appeal should be dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  


ORDER

The appeal is dismissed.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

